Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
III.  DETAILED ACTION
Claims 1-20 are presented for examination.
Remarks
	Applicant argued “	Dunsmoir does not teach or suggest a number of requests for a webpage, respective ones of the web requests identifying different language settings. Moreover, a query to a web browser is not a web request for a webpage. Thus, Dunsmotr, alone or in combination with Reitan, does not teach or suggest a server to generate a number of web requests for the webpage from a web server hosting the webpage, the web requests indicative of a request to retrieve the webpage, respective ones of the web requests identifying different language settings than the extracted language setting, as set forth in claim 1. “
	Examiner disagree.
“two browsers request an alternate-language translation of the same page or pages” (Dunsmotr col. 3, lines 30-40) and fig.1  clearly shows a server to generate a number of web requests for the webpage from a web server hosting the webpage, the web requests indicative of a request to retrieve the webpage, respective ones of the web requests identifying different language settings than the extracted language setting” ( the results returned from web server (fig. 1, item 5) is considered in response to the request to retrieve the webpage.
	



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over 
Reitan US patent PGpub. 20120316860 in view of Dunsmoir US 7016977 .

As to claim 1, Reitan discloses an apparatus comprising: 
a browser monitor to extract a language setting from a web browser of a panelist computing device (fig. 1-2); and 

Retain does not explicitly teach the server to generate a number of web requests for the webpage from a web server hosting the webpage, the web requests indicative of a request to retrieve the webpage, respective ones of the requests identifying different language settings than the extracted language setting.
Dunsmoir teaches teach the server to generate a number of web requests for the webpage from a web server hosting the webpage, the web requests indicative of a request to retrieve the webpage, respective ones of the requests identifying different language settings than the extracted language setting. Col. 4, lines 55-60).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Reitan by the teaching of Dunsmoir to include teach the server to generate a number of web requests for the webpage from a web server hosting the webpage, the web requests indicative of a request to retrieve the webpage, respective ones of the requests identifying different language settings than the extracted language setting with the motivation to enables multi-lingual web site content to be delivered to web browsers, but minimizes duplicate electronic content, allows for simultaneous maintenance actions, and provides a real-time capability to incorporate dynamic and changing information as taught by Dunsmoir  (See col. 2, lines 13-18).

As to claim 2, Reitan as modified teaches an apparatus of claim 1, further including 


As to claim 3, Reitan as modified teaches an apparatus of claim 2, wherein 
the set of cached webpages is accessed from a log of webpages in the panelist computing device. (i.e. caches [0010]).

As to claim 4, Reitan as modified teaches an apparatus of claim 1, wherein
the browser monitor is to determine that the webpage has not been transmitted to the server, and, in response to determining that the webpage has not been transmitted to the server, the data communicator is to transmit the data associated with the webpage to the server. (fig. 1-2). 

As to claim 5, Reitan as modified teaches an apparatus of claim 1, wherein 
the server is to reduce a total number of requests sent to the webpage in response to obtaining the indication of the language setting from the data communicator (reduce. [0011]), 
 the server to generate the number of requests to the webpage based on the indication of the language setting, respective ones of the requests in the number identifying different language settings than the language setting used by the panelist computing device when the webpage was accessed.([0011]) (Dunsmoir Col. 4, lines 55-60).



the data communicator to transmit the first browser type to the server, and the server to transmit a second number of requests for the webpage, respective ones of the requests in the second number identifying different browser types than the first browser type(fig. 1-2), 
the requests in the second number of requests skipping the first browser type used by the panelist computing device to access the webpage, thereby reducing a total number of requests sent to the webpage by the server(fig. 1-2). 

As to claim 7, Reitan as modified teaches an apparatus of claim 1, wherein the number of requests is a first number of requests,
the browser monitor to identify a first physical location of the panelist computing device when the webpage was accessed, the data communicator to transmit the first physical location to the server to cause, and the server to transmit a second number of requests for the webpage, respective ones of the requests in the second number identifying different physical locations than the first physical location, the requests in the second number of requests skipping the first physical location from which the webpage was requested by the panelist computing device, thereby reducing a total number of requests sent to the webpage by the server. (address. [0026]) 

As to claim 8, Reitan as modified teaches an apparatus of claim 1, wherein 


As to claim 9, Reitan as modified teaches an apparatus of claim 8, wherein the browser history is native to the web browser of the panelist computing device, and the browser monitor is to generate a log including the data in response to the web browser accessing the webpage, the log different from the browser history and a set of cached webpages cached in the panelist computing device (fig. 1-2) (applicant should clearly define what is native in applicant’s claim language). 

As to claims 10-20, the limitations of these claims have been noted in the rejection above. They are therefore rejected as set forth above.


Conclusion
	
THIS ACTION IS MADE FINAL, Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136 (a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply-expire later than SIX MONTHS from the mailing date of this final action.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.

Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153